1.An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the specification, page 1, under the heading “CROSS REFERENCE TO RELATED APPLICATIONS”, in the first line below the heading, after “2016,”, --  now U.S. Patent No. 10,286,616, -- has been inserted




/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742